255 S.W.3d 534 (2008)
Wendy HAGAN, Claimant/Appellant,
v.
CHRISTIAN HOSPITAL NE NW, Employer/Respondent, and
BJC Healthcare, Insurer/Respondent.
No. ED 90600.
Missouri Court of Appeals, Eastern District, Division Two.
June 17, 2008.
Charles Dennis Barbour, St. Peters, MO, for appellant.
Juan F. Arias, St. Louis, MO, for respondents.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., KURT S. ODENWALD, J.


*535 ORDER

PER CURIAM.
Wendy Hagan (Claimant) appeals the decision of the Labor and Industrial Relations Commission's (Commission) finding that her work was not a substantial factor in causing her upper extremity disorders and denying Claimant workers' compensation benefits. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).